Title: From John Adams to Robert R. Livingston, 27 June 1783
From: Adams, John
To: Livingston, Robert R.


          Sir,
            Paris. 27th. June. 1783.
          Yesterday Dr: Franklin, Mr: Jay, & myself met to prepare the Definitive Treaty, and made so much progress in it, that tomorrow we shall be ready to communicate to Mr: Hartley the result: But I have small hopes of obtaining any thing more by the Definitive Treaty.—
          The Duke of Manchester & the Comte d’Aranda have arranged every thing between England & Spain, and are ready to finish for their two Courts. France, I presume, waits only for Holland, or perhaps for some other negotiation with the Imperial Courts. If all the other parties were now to declare themselves ready, we should be puzzled. In such a Case, however, I am determined, (and I believe, but don’t know, that my Colleagues would join me) to declare myself ready to sign the Provisional Treaty, totidem verbis, for a Definitive one. From all I can learn, I am persuaded we shall gain nothing by any further negotiation: If we obtain any thing, by way of addition or explanation, we shall be obliged to give for it more than it is worth. If the British Minister refuses to agree to such Changes as we may think reasonable, & refuses to sign the Provisional Articles as Definitive ones, I take it for granted France will not sign till we do. If they should we are still safe, for the Provisional Articles are to constitute the Treaty, as soon as France has made Peace— And I should rather leave it on that footing than make any material Alteration.—
          I have put these several Cases, because I should be surprized at nothing from the present British Ministry. If they have any plan at all, it is a much less generous one, towards America, than that of their immediate Predecessors. If Shelburne, Townshend, Pitt &c: had continued, we should have had every thing settled, long ago, to our entire satisfaction; and to infinite advantage to Great-Britain & America, in such a manner as would have restored good humor & affection, as far as, in the nature of things, they can now be restored. After the great point of the acknowledgement of our Independence was got over, by issuing Mr: Oswald’s last Commission, the Shelburne Administration conducted towards us like men of Sense & Honour. The present Administration have neither discovered understanding or sincerity— The present Administration is unpopular, and it is in itself so heterogeneous a Composition that it seems impossible it should last long. Their present design seems to be, not to commit themselves by agreeing to any thing. As soon as any thing is done, somebody will clamor: While nothing is done, it is not known what to clamor about.
          If there should be a change in favor of the Ministry that made the Peace, and a dissolution of this profligate League, which they call the Coalition, it would be much for the good of all who speak the English language. If Fame says true, the Coalition was formed at Gambling Tables, & is conducted, as it was formed, upon no other than gambling principles.— Such is the state of a nation which stands tottering on the brink of a precipice with a debt of Two hundred & fifty six millions Sterling on its Shoulders. The interest of which, added to the Peace establishment only, exceeds, by above a million annually, all their Revenues, enormously & intolerably as they are already taxed.—
          
          The only chance they have for Salvation, is in a reform, & in recovering the affection of America. The last Ministry were sensible of this, & acted accordingly: The present Ministry are so far from being sensible of it, or careing abt: it, that they seem to me to be throwing the last dice for the destruction of their Country—
          I have the honor to be, Sir, / Your humle: Servt:
          John Adams.
        